670 N.E.2d 700 (1996)
172 Ill. 2d 464
219 Ill. Dec. 22
The PEOPLE of the State of Illinois, Appellee,
v.
Erik Ward BIRDSALL, Appellant.
No. 77259.
Supreme Court of Illinois.
June 20, 1996.
Rehearing Denied September 30, 1996.
*701 Charles M. Schiedel, Deputy Defender, and John J. Hanlon, Assistant Defender, of the Office of the State Appellate Defender, Springfield, for appellant.
James E. Ryan, Attorney General, Springfield, and Marshall E. Douglas, State's Attorney, Rock Island (Barbara A. Preiner, Solicitor General, and Arleen C. Anderson and Steven J. Zick, Assistant Attorneys General, Chicago, of counsel), for the People.
Justice McMORROW delivered the opinion of the court:
Defendant, Erik Birdsall, was convicted of first degree murder, attempted murder, aggravated battery with a firearm, and armed robbery. The trial court sentenced defendant to death. On appeal, defendant contends that he received ineffective assistance of counsel and that various trial errors denied him due process of law. Specifically, defendant claims that his counsel mistakenly believed that defendant would be entitled to acquittal if he were found not to be the actual shooter, and because of this erroneous view, conceded defendant's guilt to participation as an accomplice in the crimes charged. Defendant also argues that his counsel was ineffective for failing to request a fitness hearing notwithstanding counsel's awareness that defendant was taking psychotropic medication and had a history of mental problems. Defendant further cites three instances of alleged error in connection with the sentencing proceedings and challenges the Illinois death penalty statute as unconstitutional.
*702 We hold that defendant was entitled to a fitness hearing pursuant to statute and precedent of this court; accordingly, we reverse and remand the cause for further proceedings.

BACKGROUND
In June 1993 one man was murdered and another wounded following a party held in the victims' apartment in Davenport, Iowa. The deceased, Charles Kunkle, and his roommate, Earl Houck, had hosted a beer party in their apartment earlier in the evening of June 5, 1993. William Horton, Raymond Smith, and defendant, all of whom had attended the party, returned to the victims' apartment in the early morning hours of June 6 and told Kunkle they had found him a girlfriend and would take him to meet her. Kunkle and Houck accompanied defendant and Horton to Smith's car, and all five men then drove to the "Big Island" area of Rock Island County, near the Mississippi River. According to testimony of the survivor, Houck, defendant said "the girls might be out fishing at this place."
Smith stayed in the car. Horton and defendant walked toward the shoreline of the river with Houck and Kunkle. When the victims saw that there were no girls, Houck started back toward the car. He stopped when he saw defendant holding a gun. Defendant told Houck and Kunkle to get down on the ground. Defendant then fired a shot into the air, after which Houck and Kunkle lay down, about five feet apart.
According to Houck's trial testimony, Horton held him down while defendant approached Kunkle and shot him in the back of the neck. Houck testified he saw defendant pulling his hand away from Kunkle's rear pants pocket. Next, Houck was shot in the back of the neck by someone who stood over him. Houck did not see who shot him, and agreed it could have been Horton, although Houck believed that it was defendant. Either Horton or defendant searched Houck's pockets but did not take his food stamps.
Autopsy evidence revealed that Kunkle was killed by a contact wound to the neck, probably made by a .22-caliber handgun. Other medical evidence indicated that Houck had been shot in the back of the neck and slightly to one side of the midline. Neither of the two bullets fired into the victims was recovered. A gun that was recovered from codefendant Horton's car was a .22-caliber "J.C. Higgins Ranger" model. Police did not test-fire the weapon.
Defendant's former girlfriend, Michelle Markley, testified that when she and defendant arrived at the party, defendant was paged by Horton. She overheard defendant tell Horton over the telephone to "bring the Ranger * * * in case there's trouble." Markley stated that defendant also told her he expected to receive approximately $1,500 to $2,000. After Horton and Smith arrived at the party, Markley testified, the three men stepped out to discuss "business."
According to Markley, she, defendant, Horton and Smith left the party in Smith's car at approximately 2:30 a.m. The three men left Markley at a parking lot where she was meeting a friend and defendant told her he would return soon. Two hours later, the codefendants returned in Smith's car. Horton was taken to his house and Markley saw him put a bag inside his parked car at his home. Smith drove Markley and defendant to Markley's house. Markley testified that defendant took something from the dashboard of the car, which she believed to be food stamps because she later found $100 worth of food stamps which were not hers. According to Markley, defendant told her he was "going to jail now" but denied shooting anyone. Markley said she never saw a gun during the evening.
Codefendant Horton testified pursuant to a plea agreement under which he was to receive no more than 80 years in prison. He stated that defendant's reference to the "Ranger" in the telephone conversation was to indicate that Horton should bring his .22-caliber pistol with him to the party. According to Horton, defendant suggested that he, Horton and Smith rob Kunkle and Houck. Horton claimed that defendant made reference to "cap[ping] the faggots," which Horton understood as a reference to shooting them. Horton admitted that he let defendant take Horton's gun from a green bag. *703 He testified that after the three codefendants took Markley home they drove to a grocery store, where they discussed a plan to rob the victims. The men drove back to Houck and Kunkle's apartment and induced them to come with them in Smith's car by claiming that Markley and her girlfriend wanted to talk to Houck and Kunkle.
Horton's description of the shootings was similar to Houck's. When the five men arrived at Big Island, all but Smith left the car. According to Horton, defendant displayed the gun and ordered everyone to the ground. Horton said that defendant shot both victims. However, he did not see defendant take any food stamps from Kunkle or go through Houck's pockets. Horton denied that he went through the pockets of either victim. On the way back to the car, defendant told Horton, "I told you I could."
Horton further testified that after the shootings Smith drove him home and Horton put his green bag into his own car. The bag contained the gun, shell casings, a rope, and a knife that Horton said he found in Smith's glove compartment. Horton claimed that defendant threatened him to keep quiet but also offered Horton food stamps and a wallet, which Horton said he did not accept.
Raymond Smith testified pursuant to a plea agreement under which his prison sentence was not to exceed 30 years. He stated that he overheard the two other defendants speak of "capping faggots," which Smith took to mean that they were considering shooting someone. Smith claimed that Horton and defendant planned the robbery and discussed beating the victims "if necessary."
Smith testified that he did not see what happened at Big Island, but heard three gunshots after the others left the car and walked toward the river. Smith did not see any gun, wallet, or food stamps. Although he assumed that Horton's bag contained a gun, Smith claimed he did not know there was going to be a shooting. Smith further stated that Horton and defendant discussed food stamps and defendant offered them to Smith, who declined the offer.
After police spoke with Houck, defendant was arrested and given the Miranda warnings. He then gave a tape-recorded statement to the police in which he admitted accompanying the victims and the codefendants to Big Island but denied that he intended to either rob or shoot them.
At trial, defendant was the sole witness to testify for the defense. He testified that Horton was the person who wanted to rob or shoot someone and had mentioned such an idea to defendant days before the incident. Defendant claimed he did not want to get involved. According to defendant, the plan of returning to the victims' apartment after the party was Horton's. Defendant said he stayed in the hallway while Horton asked the victims if they wanted to go out for coffee. Defendant became aware that they were not going to do so when the car passed a coffee shop and Horton directed Smith to Big Island. When they arrived, Horton asked the others to get out because he wanted to talk to them. Defendant testified that Horton pulled a gun out of his pants and announced that he was an undercover cop "busting" them for drugs. Defendant claimed he stood at least 120 feet away and did nothing as Horton pushed the victims to the ground and shot them before going through their pockets. As they returned to the car, Horton told Smith not to worry because "dead men can't tell." Defendant denied offering Smith any food stamps and insisted that Horton was the one who said, "I told you I could do it."
According to defendant, he ended up with the stolen food stamps because Horton had been wearing defendant's jacket at the time of the shootings and had put the stamps in the pocket. At trial, defendant acknowledged that the statement he had given to police was substantially correct and reiterated that he was not the shooter.
Under cross-examination, defendant denied having told Horton to "bring the Ranger" when he called Horton at the party. Instead, he claimed, the reference to "Ranger" was his request that Horton call the park ranger to find out about camping charges. He denied telling Markley that he was going to receive money that night and claimed that his comment to her about going to jail did not refer to anything that he had done, but *704 rather concerned what Horton would claim. Although defendant continued to insist on cross-examination that he had no preestablished intention to rob the victims, he admitted that Horton had discussed beating them up and "capping some faggots" or hanging them. Defendant admitted that Horton handed him the green bag but denied seeing a gun in the bag. Defendant claimed he thought Horton was going to beat up the victims at Big Island but not shoot anyone. Defendant also acknowledged during cross-examination that he "knew where the gun was" when Horton retrieved it from Horton's house before the shootings. Upon further questioning by the court defendant claimed that on the way to the victims' apartment, "Weit wasn't decided about robbing, but it was part of the discussion about beating people upnothing about as a robbery at that time."
During closing argument the prosecutor emphasized that defendant's testimony admitted guilt with respect to acts establishing his liability as an accomplice. The prosecutor concluded that "[d]efendant had, basically, confessed on the stand to felony murder."
In his brief closing argument, defense counsel remarked that the case was "interesting" and cited the absence of ballistics evidence. Counsel mentioned the varying testimonies of defendant, Horton, and Houck regarding which defendant had been the shooter and concluded, "If you pull it altogether, I think they're all guilty of the same offense and should be treated the same."
Defendant was found guilty of all charges. The court found defendant eligible for the death penalty based on the factors that the murder was committed in the course of armed robbery and the murder was committed in a "cold, calculated and premeditated manner." See 720 ILCS 5/9-1(b)(6), (b)(11) (West 1992). The court ordered the preparation of the presentence report and allowed the defense motion for psychological examination in advance of the hearing in aggravation and mitigation.
The presentence report revealed that defendant was under the care of Dr. Peterson while in jail and had been seen by several doctors concerning his mental health. He attempted suicide in 1988 and had one in-patient stay at a mental health center. At the time of the presentence report, defendant stated he was taking Thorazine for depression. The report indicated that since 1980 defendant had been treated by numerous doctors and had been prescribed various medications including Ritalin, Lithium, Vestaril, and others.
In aggravation the State offered testimony of two witnesses who testified that defendant had been found guilty of battery in a 1983 juvenile adjudication. In mitigation, defendant offered seven witnesses, including various family members and friends, and Dr. Hauck, who examined defendant after the trial court granted the defense motion for psychological examination following trial.
Defendant's mother and grandmother testified regarding his history of psychiatric care, which apparently began in kindergarten. His mother testified that defendant had been beaten by his father at a young age and that defendant had been prescribed Lithium and other drugs for many years. She found her son helpful and obedient around the house and said it was not in his nature to harm anyone. Defendant's grandmother, who had often cared for him as a child, corroborated the history of defendant's psychiatric care and periods of hospitalization since kindergarten. She had not experienced problems with defendant and believed his personality was that of a "follower." She expressed shock at the charges.
Defendant, who was 20 years old at the time of the crimes, told the court of his remorse. He denied that he needed money at the time of the attack on the victims, saying he went along with the other codefendants because he "looked up" to them. He insisted he did not know a murder would take place.
Dr. Paul Hauck, a clinical psychologist, testified regarding his clinical interview and testing of defendant. Dr. Hauck found defendant to have an IQ of 76, in the bottom 6% of all people. This IQ placed defendant only slightly above mental retardation. Dr. Hauck also found that defendant was a paranoid schizophrenic who was delusional and *705 who felt threatened without reason, who tended toward alcohol dependency, and who was unable to foresee the consequences of his actions. Dr. Hauck found defendant to be anxious, submissive, and easily influenced by others. Dr. Hauck believed that defendant's participation in the offenses was not rooted in hate or anger but instead was based on defendant's attempt to go along with the crowd or impress others. The doctor concluded that with maturity and time for reflection, defendant could, in future years, be a positive member of society. Dr. Hauck did not believe defendant was dangerous and expressed his opinion that there was no purpose to be served by executing defendant, even though Dr. Hauck asserted that he personally was in favor of the death penalty in some cases.
Defendant's former girlfriend, Jeanette Stone, the mother of their two-year-old son, had lived with defendant for five years. She testified that he had always treated her and their child well and had shared household responsibilities and provided financial support. She testified that he feared guns and never had one around their house.
Darlene Bennet, a friend of defendant who had known him well for about five years, testified that he was a trustworthy person around her grandson and personal possessions.
Defendant's uncle had employed defendant in his siding business and described his successful job performance and attitude and his willingness to take directions. He believed that defendant was a "follower" but one who was a "good kid" who could be a decent member of society with the right leadership.
The trial court imposed the death penalty for the first degree murder conviction and imposed prison terms for the other convictions.

ANALYSIS
Defendant initially raises two issues involving ineffective assistance of counsel, both of which he argues independently establish sufficient grounds for a new trial. First, he argues that his trial counsel's legally erroneous theory of defense and admissions of defendant's guilt amounted to the functional equivalent of a guilty plea without the procedural due process required by Boykin v. Alabama, 395 U.S. 238, 23 L. Ed. 2d 274, 89 S. Ct. 1709 (1969), and this court's Rule 402 (134 Ill.2d R. 402). The sole defense offered by counsel at trial was that defendant was not the actual shooter or robber, which is not a legal defense to felony murder. See, e.g., People v. Chandler, 129 Ill. 2d 233, 247-49, 135 Ill. Dec. 543, 543 N.E.2d 1290 (1989); People v. Morgan, 67 Ill. 2d 1, 7 Ill. Dec. 69, 364 N.E.2d 56 (1977). In furtherance of such "defense," counsel allowed defendant to confess on the stand to specific acts of participation in the criminal undertaking, which established defendant's accomplice liability as a matter of uncontested fact. Under the law, such admissions established defendant's full criminal responsibility for the armed robbery, felony murder, and attempted murder. Therefore, according to defendant, his counsel's performance in this regard failed to subject the State's case to the meaningful adversarial testing required by the sixth amendment (see People v. Hattery, 109 Ill. 2d 449, 465, 94 Ill. Dec. 514, 488 N.E.2d 513 (1985), citing United States v. Cronic, 466 U.S. 648, 659, 80 L. Ed. 2d 657, 668, 104 S. Ct. 2039, 2047 (1984)) and prejudiced defendant by leaving the trial court with no choice but to convict defendant of the underlying offenses, rendering him eligible for the death penalty (Chandler, 129 Ill.2d at 248, 135 Ill. Dec. 543, 543 N.E.2d 1290). As a result, defendant argues, he was denied effective assistance of counsel. See, e.g., Chandler, 129 Ill.2d at 249, 135 Ill. Dec. 543, 543 N.E.2d 1290; People v. Hattery, 109 Ill. 2d 449, 465, 94 Ill. Dec. 514, 488 N.E.2d 513 (1985); cf. People v. Johnson, 128 Ill. 2d 253, 268, 131 Ill. Dec. 562, 538 N.E.2d 1118 (1989).
We express no opinion regarding the merits of this first claim of ineffective assistance of counsel because it is unnecessary for the ultimate resolution of this appeal. In our view, the second issue defendant raises, challenging his counsel's failure to request a fitness hearing based on defendant's use of psychotropic medication, is dispositive. Therefore, the remainder of this opinion is directed to that issue.
*706 Defendant contends that he was denied due process of law and effective assistance of counsel because he was not accorded the competency hearing to which defendants are entitled by statute if they are taking psychotropic medication under medical direction at or near the time of trial or sentencing. 725 ILCS 5/104-21(a) (West 1992). In support, defendant cites recent precedents of this court which have held that a defendant's right to such hearing is one of legislative entitlement rather than judicial discretion. See People v. Brandon, 162 Ill. 2d 450, 205 Ill. Dec. 421, 643 N.E.2d 712 (1994); People v. Gevas, 166 Ill. 2d 461, 211 Ill. Dec. 511, 655 N.E.2d 894 (1995); People v. Kinkead, 168 Ill. 2d 394, 214 Ill. Dec. 145, 660 N.E.2d 852 (1995).
Under long-established principles of due process, an accused may not be prosecuted or validly convicted if he or she is unfit to stand trial. E.g., Medina v. California, 505 U.S. 437, 440, 120 L. Ed. 2d 353, 359, 112 S. Ct. 2572, 2574 (1992); Drope v. Missouri, 420 U.S. 162, 172, 43 L. Ed. 2d 103, 113, 95 S. Ct. 896, 904 (1975). To secure this due process protection, Illinois statutory and case law requires the trial court to hold a mental competency hearing if there is a bona fide doubt concerning the defendant's mental fitness to understand the nature and purpose of the proceedings and to assist in his or her defense. 725 ILCS 5/104-10 (West 1992); People v. Murphy, 72 Ill. 2d 421, 21 Ill. Dec. 350, 381 N.E.2d 677 (1978). In Gevas, the majority of this court held that the terms of section 104-21(a) indicated that the "legislature has equated the administering of psychotropic medication to a defendant with a bona fide doubt as to fitness to stand trial." Gevas, 166 Ill.2d at 469, 211 Ill. Dec. 511, 655 N.E.2d 894. Accord Kinkead, 168 Ill.2d at 407, 214 Ill. Dec. 145, 660 N.E.2d 852.[1]
In Brandon, this court held that a capital defendant who was taking psychotropic medication while in jail awaiting trial was entitled to a fitness hearing under the plain terms of the statute, and that his counsel's failure to request such hearing constituted ineffective assistance of counsel. In Gevas, the court adhered to its mandatory construction of section 104-21(a) and held that the trial court had a duty to hold a fitness hearing when defense counsel, apprising the court of defendant's use of psychotropic medications, requested such hearing pursuant to the statute. In both Brandon and Gevas, this court granted the defendants new trials rather than remanding the causes for "retrospective" fitness hearings because of the impracticability of a meaningful hearing, retrospectively, on the issue of the defendants' fitness at the time of trial and sentencing. See Gevas, 166 Ill.2d at 471, 211 Ill. Dec. 511, 655 N.E.2d 894.
To summarize current Illinois law, an accused who is taking psychotropic drugs under medical direction at or near the time of trial or sentencing is entitled to a fitness hearing under section 104-21(a). Brandon, 162 Ill. 2d 450, 205 Ill. Dec. 421, 643 N.E.2d 712; Gevas, 166 Ill. 2d 461, 211 Ill. Dec. 511, 655 N.E.2d 894; Kinkead, 168 Ill. 2d 394, 214 Ill. Dec. 145, 660 N.E.2d 852. Consistent with principles of due process, if an accused who is entitled to a fitness hearing is not accorded such hearing before being criminally prosecuted or sentenced, the conviction ordinarily must be reversed and the cause remanded for further proceedings. Gevas, 166 Ill. 2d 461, 211 Ill. Dec. 511, 655 N.E.2d 894; see also Brandon, 162 Ill. 2d 450, 205 Ill. Dec. 421, 643 N.E.2d 712; Drope v. Missouri, 420 U.S. 162, 43 L. Ed. 2d 103, 95 S. Ct. 896. In certain circumstances, a limited remand to the circuit court may be ordered for the purpose of determining whether factual grounds for a section 104-21(a) competency hearing existed at the time of defendant's *707 trial and sentencing. Kinkead, 168 Ill.2d at 417, 214 Ill. Dec. 145, 660 N.E.2d 852.
The above authorities directly support defendant's contention that he is entitled to relief based on the denial of his right to a fitness hearing. It is uncontested in the record that Dr. Peterson prescribed Thorazine for defendant while in jail. The presentence report and documents included in the supplemental record indicate that defendant was taking psychotropic medications during the time of pretrial proceedings in September 1993 and throughout the January 1994 trial and death-eligibility sentencing proceedings. According to records from the facility in which defendant was incarcerated, defendant was initially prescribed Thorazine on September 14, 1993, and he was given 50 milligram dosages of the drug, to "continue indefinitely." The records contain references to additional medications as well. Therefore, it appears undisputed that defendant was taking psychotropic drugs under medical direction during the time of his prosecution and sentencing. Consequently, defendant was eligible for a fitness hearing pursuant to section 104-21(a) and our precedents.
We note parenthetically that the record reveals additional information of potential relevance to the issue of defendant's mental competence. This includes reference to defendant's chronic history of mental health problems dating back to early childhood. Testimony of record indicates that from a very early age defendant was given powerful medications for psychological or behavioral problems. Although no evidence was adduced regarding defendant's need for and use of psychotropic medications while in jail awaiting trial and sentencing, Dr. Hauck's presentencing examination and testing of defendant led to Dr. Hauck's opinion that defendant is a paranoid schizophrenic who suffers from delusional thinking. Dr. Hauck was not requested to and did not evaluate the separate issue of defendant's fitness to understand and assist in his defense, and his examination of defendant did not occur until approximately two months after defendant's trial.
The State does not dispute the fact that defendant was taking psychotropic drugs under medical direction during trial and sentencing. However, the State takes the position, consistent with its past opposition to our interpretation of section 104-21(a) in Brandon, Gevas, and Kinkead, that this court should repudiate its three precedents as having created an unwarranted rule of automatic reversal. In its place, the State suggests that we now adopt a "totality of the circumstances" approach which would permit us, as a reviewing court, to evaluate the trial record and independently assess defendant's freedom from mental impairment. Under this approach, the State proposes, we would review Dr. Hauck's testimony regarding defendant's psychological state and analyze the trial transcript to form our own impression of defendant's mental fitness. The State contends that during the trial, defendant "gave a lucid, detailed recollection of his version of the events leading up to the shootings, as well as the events leading up to his arrest and his statement to police." Accordingly, the State concludes, "the record on appeal is adequate to make a meaningful determination that the medication Defendant was taking did not render him unfit for trial."
We reject the State's invitation to make independent factual findings of a predominantly medical nature based on a cold record that is totally silent on the key issue of whether defendant's medications may have impaired his fitness to understand and assist in his defense. The State cites no legal authority for a court of review to venture down such an extraordinary path. In fact, the majority of this court has squarely rejected the State's argument that the trial court's observations of defendant's seemingly cooperative deportment in court or lucid testimony dispenses with the need for a fitness hearing where psychotropic medications are involved. In Kinkead, 168 Ill.2d at 410, 214 Ill. Dec. 145, 660 N.E.2d 852, we explained:
"If personal observation were the decisive factor in whether to hold a section 104-21(a) hearing, the effects of psychotropic medications on a defendant's mental functioning would be left to speculation or uninformed opinion. Such a result would render the courts' application of section 104-21(a) directory rather than mandatory, *708 which in turn would erode our precedent of Brandon and Gevas. We believe that the legislature intended, through the plain language of the statute, to remove the determination of a defendant's fitness from the subjectivity of personal observation and place the question in the formal context of a fitness hearing."
The State does not argue that the record in the case at bar contains any evidence of a medical nature respecting the influence that the psychotropic drugs may have had on defendant's fitness at the time of his trial or sentencing. Nor does the State dispute that defendant was medicated with psychotropic drugs during that time. Therefore, under the terms of section 104-21(a) defendant was entitled to a fitness hearing. Defendant did not receive a fitness hearing. His counsel did not request one. The court did not order one. Therefore, consistent with our precedent, we hold that defendant's conviction and sentence must be reversed and the cause remanded to afford the State an opportunity to again try defendant.
We are not persuaded by the State's alternative argument that we should order a limited remand of this cause for the circuit court to hold a fitness hearing on the issue of defendant's mental competency at the time of trial. The State proposes a "full-blown inquiry into the properties of the drug in question whether it was properly prescribed, and whether it, in the dose administered, could have affected the Defendant's ability to understand the nature and purpose of proceedings and to assist in his defense." According to the State, the perceived problems inherent in a retrospective competency hearing would be minimized where the principal fitness issue relates to the defendant's ingestion of psychotropic drugs. The State posits that in a remand to assess the influence of such drugs on defendant, the principal inquiry would involve the "science of pharmacology * * * or pharmacokinetics," defined in the State's brief as the study of the absorption, distribution, and metabolism of drugs in the body and their elimination from the body. Because such an evaluation is "objective," the State argues, a hearing based on the pharmacokinetics of the drugs in issue would avoid the perceived problem that arises when an after-the-fact fitness assessment is premised upon untrained laymen's personal observations or speculations respecting defendant's trial demeanor.
We express no opinion as to the relative scientific objectivity of pharmacokinetics because we lack any particular knowledge of such field. Presumably, the State is suggesting that on remand in the case at bar evidence could be presented to assist the trial court in assessing defendant's fitness at the time of trial through evaluating such "objective" factors as the measurable rates of bodily absorption, metabolism, and elimination of different drugs. While it may be true that such information would be useful, we decline to speculate whether or not even objectively measurable physical effects of potentially "mind-altering" drugs necessarily resolve the influence such drugs may exert on a given defendant's psychological state and ultimate fitness to understand and assist in his or her defense. We find it inappropriate to remand the cause for a hearing into the pharmacokinetics of the drugs involved as a means of determining defendant's fitness retroactive to the time of trial.
In light of our holding that defendant is entitled to a new trial, we need not address the remaining issues presented in this appeal. We note that defendant has not expressly challenged the sufficiency of his guilt, and we observe that the evidence in the record is sufficient to support the convictions and sentences. Consequently, there is no double jeopardy impediment to a new trial and capital sentencing hearing. See People v. Brown, 169 Ill. 2d 132, 169, 214 Ill. Dec. 433, 661 N.E.2d 287 (1996). We do not, however, imply that we have made any findings regarding defendant's guilt or other issues that would be binding on remand. See People v. McDonald, 125 Ill. 2d 182, 202, 125 Ill. Dec. 781, 530 N.E.2d 1351 (1988).
Finally, we reject defendant's challenges to the constitutionality of the Illinois capital sentencing statute. Defendant argues that the statute violates the eighth and fourteenth amendments by placing the burden of proof on defendant which precludes meaningful consideration of mitigating evidence. This *709 court has rejected the same claim in many prior opinions (e.g., People v. Edgeston, 157 Ill. 2d 201, 247, 191 Ill. Dec. 84, 623 N.E.2d 329 (1993)), and we will not now reconsider the issue. Similarly, we have rejected on numerous occasions the argument that the statute fails to include adequate safeguards to prevent arbitrary and capricious death penalty decisions. E.g., People v. Sutherland, 155 Ill. 2d 1, 182 Ill. Dec. 577, 610 N.E.2d 1 (1992). We are not persuaded to revisit the issue, and we decline to overrule the controlling precedents.
For the foregoing reasons, we reverse defendant's convictions and sentences and remand this cause to the circuit court for further proceedings consistent with this opinion.
Reversed and remanded.
Justice MILLER, dissenting:
I do not agree with the majority's conclusion that the defendant was denied due process by the trial court's failure to hold, sua sponte, a fitness hearing pursuant to section 104-21(a) of the Code of Criminal Procedure of 1963 (725 ILCS 5/104-21(a) (West 1992)). Accordingly, I dissent.
The defendant in this capital case did not request a fitness hearing while the matter was pending in the trial court. On appeal, the defendant now contends that trial counsel was ineffective for failing to demand a fitness hearing under section 104-21(a) and, further, that the trial court's failure to conduct such a hearing in any event resulted in a denial of due process. Without specifically resolving the defendant's claim of ineffective assistance, the majority summarily concludes that the failure to hold a fitness hearing in the trial court denied the defendant due process.
Once more, the majority mistakenly equates a defendant's statutory entitlement to a fitness hearing, found in section 104-21(a) of the Code of Criminal Procedure, with a bona fide doubt of the defendant's fitness. See People v. Kinkead, 168 Ill. 2d 394, 407, 214 Ill. Dec. 145, 660 N.E.2d 852 (1995); People v. Gevas, 166 Ill. 2d 461, 469, 211 Ill. Dec. 511, 655 N.E.2d 894 (1995). Moreover, the majority goes on to confuse the defendant's failure to assert the procedures it believes are designed to secure due process with a denial of due process itself. In doing so, the majority fails to recognize that the statutory right to a fitness hearing in the circumstances defined by section 104-21(a) is much broader than the constitutional right with which it is mistaken. The statute grants to a defendant an entitlement to a fitness hearing in cases in which the constitutional right is not at all implicated. Under section 104-21(a), "[a] defendant who is receiving psychotropic drugs or other medications under medical direction" is entitled to a fitness hearing, even in the absence of evidence that might otherwise trigger an inquiry into the separate constitutional right. In this manner, the scope of the statute is considerably broader than the bona fide doubt of fitness with which it is equated. Presumably, the majority would grant the same relief to a defendant who had been treated with a common antibiotic or analgesic during trial or sentencing.
At no time in the proceedings below did the defendant assert his statutory right to a fitness hearing, and the trial judge denied him nothing with respect to that right. Rather than being a question of due process, the issue is properly analyzed in terms of ineffective assistance of counsel. To prevail on a claim of ineffective assistance, the defendant must satisfy the two-part test prescribed by the Supreme Court in Strickland v. Washington, 466 U.S. 668, 80 L. Ed. 2d 674, 104 S. Ct. 2052 (1984), by demonstrating both a deficiency in counsel's performance and prejudice resulting from the alleged deficiency. At a minimum, the defendant must show not simply that a fitness hearing would have been conducted if counsel had requested one, but that the outcome of the hearing would have been favorable to him.
The majority perpetuates an unsound rule, ignoring the problems that continue to arise from the ill-conceived decisions in Kinkead, Gevas, and People v. Brandon, 162 Ill. 2d 450, 205 Ill. Dec. 421, 643 N.E.2d 712 (1994). As the majority notes, the legislature has now amended section 104-21(a), severely limiting the operation of the provision. This recent action suggests the legislature's disagreement with the majority's prior interpretations *710 of the statute. Santiago v. Kusper, 133 Ill. 2d 318, 329, 140 Ill. Dec. 379, 549 N.E.2d 1251 (1990). Today's result, however, once more requires trial judges to make a special inquiry in every case to determine whether, in the language of the statute, the defendant has been "receiving psychotropic drugs or other medications under medical direction," and to conduct a fitness hearing sua sponte if such drug usage has occurred. Contrary to accepted principles of waiver, the majority imposes these extraordinary duties even though the defendant, who knows he has been receiving medication, failed to invoke section 104-21(a) in the trial court. I would reject the defendant's effort to transform the statutory right into a constitutional right, and would address the remaining issues raised on appeal by the defendant.
Chief Justice BILANDIC and Justice HEIPLE join in this dissent.
NOTES
[1]  Additional authority submitted to this court after the filing of the briefs indicates that the legislature recently has amended section 104-21(a) of the Code of Criminal Procedure of 1963. Pub. Act 89-428, art. VI, § 605, eff. December 13, 1995, amending 725 ILCS 5/104-21. In pertinent part, the amendment provides that the granting of a fitness hearing based on the defendant's treatment with psychotropic medications at the time of trial or sentencing is "not required unless the court finds there is a bona fide doubt of the defendant's fitness." The amendment does not apply to the instant case and we therefore express no opinion regarding its effect on future cases after the effective date of the act.